[a2015annualvariablepaypl001.jpg]
Exhibit 10.4 CHS ANNUAL VARIABLE PAY PLAN Plan Measurement Period: Fiscal Year
2015 Plan Effective: 9-1-2014 to 8-31-2015 Page 1 PLAN PURPOSE The purpose of
the CHS Annual Variable Pay Plan (the Plan) is to provide a direct financial
incentive for eligible employees who contribute to the achievement of company
and individual business unit financial goals, and CHS Organizational Priorities.
The intent of the Plan is to:  Drive strong business performance by providing
employees variable pay awards for achieving applicable goals  Create a line of
sight for employees to see how their actions affect the achievement of
individual, business unit and company performance goals  Provide an opportunity
for employees to earn compensation in addition to their base pay PLAN TRIGGER
CHS must meet the threshold profitability goal, as identified in the table
below, in order for any of the Plan components including business unit and
individual goals to pay out. Once threshold performance is met each of the Plan
components are measured independently. PLAN GOALS Corporate functions and
business units have predetermined goals and weightings which include CHS total
earnings, business unit earnings if applicable, and team or individual goals if
applicable. The Chief Executive Officer and the Chief Financial Officer
establish the Return on Adjusted Equity (ROAE) goals set at threshold, target,
and maximum performance levels. ROAE is described further in the attached
appendix. The ROAE goals that need to be achieved to meet the three ROAE
performance levels are as follows: Performance Level CHS ROAE CHS Profit
Description Award as % of Target Maximum 14.0% $826.1M Maximum Performance Goal
200% 12.0% $720.9M 150% Target 10.0% $615.8M Target Performance Goal 100% 9.0%
$563.2M 60% Threshold 8.0% $510.6M Minimum Performance Goal 20% *Business unit
ROAE goals will vary from company ROAE goals. *Awards are prorated when
performance results occur between the three ROAE performance levels. AWARD
METHODOLOGY Award opportunities vary by grade level and are expressed as a
percent of pay basis. The pay basis for salaried employees is base salary at
fiscal year-end (August 31). The pay basis for hourly employees is actual fiscal
year earnings (September 1 – August 31) including base pay and overtime
earnings. Contact your manager or Human Resources Representative for more
information on eligible earnings or the award opportunity for your position.
Award opportunity and calculation examples are included in the attached
appendix. AWARD PAYMENT Plan awards are determined, approved and issued as soon
as administratively feasible following the close of the fiscal year, but in all
cases the payment shall be made no later than two and a half months following
the year in which it was earned. Awards are distributed through the same process
as paycheck or paycheck notifications. All payments are subject to appropriate
withholdings.



--------------------------------------------------------------------------------



 
[a2015annualvariablepaypl002.jpg]
CHS ANNUAL VARIABLE PAY PLAN Fiscal Year 2015 Page 2 ADMINISTRATION The Chief
Financial Officer and Senior Vice President of Human Resources administer the
Plan. The Plan Administrators are authorized to make all decisions as required
in the administration of the Plan and to exercise their discretion to define,
interpret, construe and apply plan provisions, approve, administer, withdraw,
and make any exceptions to the terms of the Plan. ELIGIBILITY  Employees must
have a hire or transfer date to an eligible position on or before August 1 of
the fiscal year.  Employees must be in an eligible non-union position, and
categorized as a full time or part time regularly scheduled employee. Contact
your manager or Human Resources Representative for more information on position
eligibility.  Employees who become eligible throughout the fiscal year are
prorated by the number of days worked in an eligible position during the fiscal
year.  Employees must actively work a minimum of 30 days throughout the fiscal
year.  Employees must be employed and actively working on August 31, or have a
status of retirement (defined as age 55 and 10 years credited service or age
65), disability, leave of absence, or deceased.  Paid Time Off (PTO, floating
holidays, etc.) does not constitute “employment” at the end of the fiscal year.
Employees must be actively working on or after August 31 in order to be eligible
for an award.  Employees covered through other types of bonus, commission, or
incentive plans are not eligible to participate in the CHS Annual Variable Pay
Plan unless approved by the Plan Administrators.  Employees may forfeit their
eligibility for an award for the entire fiscal year if it is determined that
they have failed to meet job performance criteria and standards, which includes
but is not limited to documented performance issues, acts of misconduct,
dishonesty or violation of CHS policies and procedures. Any award forfeitures
must be reviewed with your Human Resources Representative.  The following
status table outlines how awards are prorated when a change in status occurs:
Status Category Period of Time Included Period of Time Excluded Deceased Days
actually worked Days beyond last day worked Full Time Days actually worked Days
of ineligible status Leave of Absence First 90 days (discretionary Requires
Human Resources approval) Days beyond 90 days Long Term Disability Days actually
worked Days on LTD Military Leave First 90 days Days beyond 90 days Part Time
Days actually worked Days of ineligible status Position Elimination Days
actually worked (discretionary Requires Human Resources approval) Days beyond
last day worked Retirement (defined as age 55 and 10 years Credited Service or
age 65) Days actually worked Days beyond last day worked Separation (Break in
Service) Days actually worked before and after separation if employee returns
before 90 days Days actually worked prior to and during separation if employee
returns after 90 days Short Term Disability (including FMLA) First 90 days Days
beyond 90 days Temp/Seasonal Not eligible Days as Temp/Seasonal Worker’s
Compensation First 90 days Days beyond 90 days CHS reserves the right to change
or cancel this plan at any time. The CEO has the authority to make adjustments
based on extraordinary business conditions. This document does not intend to
create an employment contract or provide a guarantee of continued employment.
Contact your manager or Human Resources Representative for more information on
the CHS Annual Variable Pay Plan. There is no vested right to any payment prior
to the award determination and the CHS Annual Variable Pay Plan does not give
rise to any vested right to future payments.



--------------------------------------------------------------------------------



 
[a2015annualvariablepaypl003.jpg]
APPENDIX CHS ANNUAL VARIABLE PAY PLAN Fiscal Year 2015 Page 3 RETURN ON ADJUSTED
EQUITY ROAE (percentage determined by dividing adjusted year- end earnings by
adjusted beginning year equity) = Adjusted Year-End Earnings (forecasted
earnings minus preferred stock dividends) Adjusted Beginning Year Equity
(beginning year equity minus preferred stock) *Equity is the difference between
total assets and total liabilities in the balance sheet. AWARD OPPORTUNITY
EXAMPLE The example below illustrates threshold, target, and maximum award
opportunities for an employee with a pay basis of $60,000 and a target award
opportunity of 5% and maximum award opportunity of 10%. Contact your manager or
Human Resources Representative for more information on award calculations.
Performance Level Award Opportunity as % of Base Pay Award Opportunity
Calculation Award Opportunity Amount Maximum 10% $60,000 x 10% $6,000 Target 5%
$60,000 x 5% $3,000 Threshold 1% $60,000 x 1% $600 *Award opportunities are
prorated when performance results occur between the three performance levels.
*Business unit and team or individual goals will vary from company goals. AWARD
CALCULATION EXAMPLE The following is an example of an award calculation for the
above participant with $60,000 pay basis, a target award potential of 5.0%
($3,000) and maximum award potential of 10% ($6,000). Performance Goals Goal
Weighting Target Award X Performance Against Target = Goal/ Award Result CHS
ROAE/Profitability 30% $900 X 150% = $1,350 Business Unit Performance 40% $1,200
X 110% = $1,320 Individual Performance 30% $900 X 175% = $1,575 Totals 100%
$3,000 $4,245



--------------------------------------------------------------------------------



 